
	
		I
		112th CONGRESS
		2d Session
		H. R. 6228
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2012
			Mr. Lucas introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To provide a one-year extension of the Food,
		  Conservation, and Energy Act of 2008, with certain modifications and
		  exceptions, to make supplemental agricultural disaster assistance available for
		  fiscal years 2012 and 2013, and for other purposes.
	
	
		1.One-year extension of
			 agricultural programs
			(a)ExtensionExcept as otherwise provided in this
			 section and amendments made by this section and notwithstanding any other
			 provision of law, the authorities provided by each provision of the Food,
			 Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1651) and
			 each amendment made by that Act (and for mandatory programs at such funding
			 levels), as in effect on September 30, 2012, shall continue, and the Secretary
			 of Agriculture shall carry out the authorities, until the later of—
				(1)September 30,
			 2013; and
				(2)the date specified in the provision of such
			 Act or amendment made by such Act.
				(b)Commodity
			 programs
				(1)In
			 generalThe terms and
			 conditions applicable to a covered commodity or loan commodity (as those terms
			 are defined in section 1001 of the Food, Conservation, and Energy Act of 2008
			 (7 U.S.C. 8702)) or to peanuts, sugarcane, or sugar beets for the 2012 crop
			 year pursuant to title I of such Act and each amendment made by that title
			 shall be applicable to the 2013 crop year for that covered commodity, loan
			 commodity, peanuts, sugarcane, or sugar beets.
				(2)Upland
			 Cotton
					(A)Adjustment of
			 Prevailing World Market PriceThe adjustment authority provided by
			 section 1204(e)(2)(B) of the Food, Conservation, and Energy Act of 2008 (7
			 U.S.C. 8734(e)(2)(B)) shall be available to the Secretary of Agriculture
			 through July 31, 2014.
					(B)Import quota
			 programThe duration of the
			 import quota program required by section 1207(a) of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 8737(a)) shall extend through July 31,
			 2014.
					(3)Special
			 competitive provisions for extra long staple cottonThe duration of the special competitive
			 provisions for extra long staple cotton authorized by section 1208 of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8738) shall extend through July
			 31, 2014.
				(4)MilkNotwithstanding subsection (a), the
			 Secretary of Agriculture shall carry out the dairy product price support
			 program under section 1501 of the Food, Conservation, and Energy Act of 2008 (7
			 U.S.C. 8771) through December 31, 2013.
				(5)Suspension of
			 Permanent Price Support AuthoritiesThe provisions of law specified in
			 subsections (a) through (c) of section 1602 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 8782) shall be suspended—
					(A)for the 2013 crop or production year of a
			 covered commodity (as that term is defined in section 1001 of such Act (7
			 U.S.C. 8702)), peanuts, and sugar, as appropriate; and
					(B)in the case of
			 milk, through December 31, 2013.
					(6)Reduction in
			 percentage of base acres used to determine payment acres for direct
			 paymentsFor purposes of
			 applying sections 1103 and 1303 of the Food, Conservation, and Energy Act of
			 2008 (7 U.S.C. 8713, 8753) for the 2013 crop year of a covered commodity (as
			 that term is defined in section 1001 of such Act (7 U.S.C. 8702)) or peanuts,
			 as required by subsection (a), the term payment acres means 84.5
			 percent of the base acres of a covered commodity and of peanuts on a farm on
			 which direct payments are made.
				(c)Conservation
			 programs
				(1)Conservation
			 stewardship programSection 1238G(d)(1) of the Food Security Act
			 of 1985 (16 U.S.C. 3838g(d)(1)) is amended by inserting (except that for
			 fiscal year 2013, the Secretary shall, to the maximum extent practicable,
			 enroll in the program an additional 11,000,000 acres) before the
			 semicolon.
				(2)Farmland
			 protection programSection 1241(a)(4) of the Food Security Act of
			 1985 (16 U.S.C. 3841(a)(4)) is amended—
					(A)in subparagraph
			 (D), by striking ; and and inserting a semicolon; and
					(B)by striking
			 subparagraph (E) and inserting the following:
						
							(E)$200,000,000 in
				fiscal year 2012;
							(F)$150,000,000 in
				fiscal year 2013; and
							(G)$200,000,000 in
				fiscal year
				2014.
							.
					(3)Environmental
			 quality incentives programSection 1241(a)(6) of the Food
			 Security Act of 1985 (16 U.S.C. 3841(a)(6)) is amended—
					(A)in subparagraph
			 (D), by striking ; and and inserting a semicolon; and
					(B)by striking subparagraph (E) and inserting
			 the following:
						
							(E)$1,750,000,000 in
				fiscal year 2012;
							(F)$1,400,000,000 in
				fiscal year 2013; and
							(G)$1,750,000,000 in
				fiscal year
				2014.
							.
					(4)Wildlife habitat
			 incentives programSection 1241(a)(7) of the Food Security Act of
			 1985 (16 U.S.C. 3841(a)(7)) is amended—
					(A)in subparagraph (C), by striking ;
			 and and inserting a semicolon;
					(B)in subparagraph
			 (D), by striking 2014. and inserting 2012;;
			 and
					(C)by adding at the end the following:
						
							(E)$45,000,000 in
				fiscal year 2013; and
							(F)$85,000,000 in
				fiscal year
				2014.
							.
					(5)Voluntary Public
			 AccessSubsection (f) of
			 section 1240R(f) of the Food Security Act of 1985 (16 U.S.C. 3839bb–5(f)) is
			 amended to read as follows:
					
						(f)Funding
							(1)Fiscal years
				2009 through 2012Of the
				funds of the Commodity Credit Corporation, the Secretary shall use, to the
				maximum extent practicable, $50,000,000 for the period of fiscal years 2009
				through 2012.
							(2)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $50,000,000 for fiscal year
				2013.
							.
				(6)Desert terminal
			 lakesSection 2507 of the
			 Farm Security and Rural Investment Act of 2002 (43 U.S.C. 2211 note; Public Law
			 107–171) is repealed.
				(d)Employment and
			 training programs under supplemental nutrition assistance
			 programFor purposes of fiscal year 2013, the reference to
			 $90,000,000 in section 16(h)(1)(A) of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2025(h)(1)(A)) shall be deemed to be a reference to $79,000,000.
			(e)Research
			 programs
				(1)Organic
			 agriculture research and extension initiativeSection 1672B(f) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5925b(f)) is amended—
					(A)in the heading of
			 paragraph (1), by striking In general and inserting
			 Mandatory funding for
			 fiscal years 2009 through 2012;
					(B)in the heading of
			 paragraph (2), by striking Additional funding and inserting
			 Discretionary funding for
			 fiscal years 2009 through 2012; and
					(C)by adding at the
			 end the following new paragraph:
						
							(3)Fiscal year
				2013There are authorized to
				be appropriated to carry out this section $25,000,000 for fiscal year
				2013.
							.
					(2)Specialty crop
			 research initiativeSection
			 412(h) of the Agricultural Research, Extension, and Education Reform Act of
			 1998 (7 U.S.C. 7632(h)) is amended—
					(A)in the heading of
			 paragraph (1), by striking In general and inserting
			 Mandatory funding for
			 fiscal years 2008 through 2012;
					(B)in the heading of
			 paragraph (2), by inserting for fiscal years 2008 through 2012 after
			 Appropriations;
					(C)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
					(D)by inserting after
			 paragraph (2) the following new paragraph:
						
							(3)Fiscal year
				2013There are authorized to
				be appropriated to carry out this section $100,000,000 for fiscal year
				2013.
							.
					(3)Beginning farmer
			 and rancher development programSection 7405(h) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 3319f(h)) is amended—
					(A)in the heading of paragraph (1), by
			 striking In
			 general and inserting Mandatory funding for fiscal years 2009 through
			 2012;
					(B)in the heading of paragraph (2), by
			 inserting for fiscal years
			 2008 through 2012 after Appropriations;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(3)Fiscal year
				2013There are authorized to
				be appropriated to carry out this section $30,000,000 for fiscal year
				2013.
							.
					(f)Energy
			 programs
				(1)Biobased Markets
			 ProgramSection 9002(h) of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8102(h)) is
			 amended—
					(A)in the heading of
			 paragraph (1), by inserting for fiscal years 2008 through 2012 after
			 funding;
					(B)in the heading of
			 paragraph (2), by inserting for fiscal years 2009 through 2012 after
			 funding; and
					(C)by adding at the
			 end the following new paragraph:
						
							(3)Fiscal year
				2013There are authorized to
				be appropriated to carry out this section $2,000,000 for fiscal year
				2013.
							.
					(2)Biorefinery
			 AssistanceSection 9003(h) of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8103(h)) is amended—
					(A)in the heading of
			 paragraph (1), by inserting for fiscal years 2009 and 2010 after
			 funding;
					(B)in the heading of
			 paragraph (2), by inserting for fiscal years 2009 through 2012 after
			 funding; and
					(C)by adding at the
			 end the following new paragraph:
						
							(3)Fiscal year
				2013There are authorized to
				be appropriated to carry out this section $75,000,000 for fiscal year
				2013.
							.
					(3)Repowering
			 AssistanceSection 9004(d) of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8104(d)) is amended—
					(A)in the heading of
			 paragraph (1), by inserting for fiscal year 2009 after
			 funding;
					(B)in the heading of
			 paragraph (2), by inserting for fiscal years 2009 through 2012 after
			 funding; and
					(C)by adding at the
			 end the following new paragraph:
						
							(3)Fiscal year
				2013There are authorized to
				be appropriated to carry out this section $10,000,000 for fiscal year
				2013.
							.
					(4)Bioenergy
			 Program for Advanced BiofuelsSection 9005(g) of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 8105(g)) is amended—
					(A)in the heading of
			 paragraph (1), by inserting for fiscal years 2009 through 2012 after
			 funding;
					(B)in the heading of
			 paragraph (2), by inserting for fiscal years 2009 through 2012 after
			 funding;
					(C)by redesignating
			 paragraph (3) as paragraph (4); and
					(D)by inserting after
			 paragraph (2) the following new paragraph:
						
							(3)Fiscal year
				2013There are authorized to
				be appropriated to carry out this section $50,000,000 for fiscal year
				2013.
							.
					(5)Biodiesel Fuel
			 Education ProgramSection 9006(d) of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8106(d)) is amended—
					(A)by striking
			 (d)
			 Funding.—Of the funds and
			 inserting
						
							(d)
			 Funding.—(1)Fiscal years
				2008 through 2012Of the
				funds
							;
				and
					(B)adding at the end
			 the following new paragraph:
						
							(2)Fiscal year
				2013There are authorized to
				be appropriated to carry out this section $2,000,000 for fiscal year
				2013.
							.
					(6)Rural Energy for
			 America ProgramSection
			 9007(g) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8107(g)) is amended—
					(A)in the heading of
			 paragraph (1), by inserting for fiscal years 2009 through 2012 after
			 funding;
					(B)in the heading of
			 paragraph (2), by inserting for fiscal years 2009 through 2012 after
			 funding;
					(C)in the heading of
			 paragraph (3), by inserting for fiscal years 2009 through 2012 after
			 funding; and
					(D)by adding at the
			 end the following new paragraph:
						
							(4)Fiscal year
				2013There are authorized to
				be appropriated to carry out this section $45,000,000 for fiscal year
				2013.
							.
					(7)Biomass Research
			 and DevelopmentSection 9008(h) of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8108(h)) is amended—
					(A)in the heading of
			 paragraph (1), by inserting for fiscal years 2009 through 2012 after
			 funding;
					(B)in the heading of
			 paragraph (2), by inserting for fiscal years 2009 through 2012 after
			 funding; and
					(C)by adding at the
			 end the following new paragraph:
						
							(3)Fiscal year
				2013There are authorized to
				be appropriated to carry out this section $20,000,000 for fiscal year
				2013.
							.
					(8)Feedstock
			 flexibility program for bioenergy producersSection 9010 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8110) applies to the 2013 crop of an eligible
			 commodity (as that term is defined in subsection (a) of such section).
				(9)Biomass Crop
			 Assistance ProgramSection 9011(f) of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8111(f)) is amended—
					(A)by striking
			 (f)
			 Funding.—Of the funds and
			 inserting
						
							(f)
			 Funding.—(1)Fiscal years
				2008 through 2012Of the
				funds
							;
				and
					(B)adding at the end
			 the following new paragraph:
						
							(2)Fiscal year
				2013
								(A)In
				generalThere are authorized to be appropriated to carry out this
				section $75,000,000 for fiscal year 2013.
								(B)Multiyear
				contractsFor each multiyear
				contract entered into by the Secretary during a fiscal year under this
				paragraph, the Secretary shall ensure that sufficient funds are obligated from
				the amounts appropriated for that fiscal year to fully cover all payments
				required by the contract for all years of the
				contract.
								.
					(g)Horticulture and
			 organic agriculture programs
				(1)Farmers Market
			 Promotion ProgramSection
			 6(e) of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005(e))
			 is amended—
					(A)in the heading of
			 paragraph (1), by striking In general and inserting
			 Fiscal years 2008 through
			 2012;
					(B)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5),
			 respectively;
					(C)by inserting after
			 paragraph (1) the following new paragraph:
						
							(2)Fiscal year
				2013There are authorized to
				be appropriated to carry out this section $10,000,000 for fiscal year
				2013.
							;
					(D)in paragraph (3) (as so redesignated), by
			 striking paragraph (1) and inserting paragraph (1) or
			 (2); and
					(E)in paragraph (5)
			 (as so redesignated), by striking paragraph (2) and inserting
			 paragraph (3).
					(2)National Clean
			 Plant NetworkSection 10202(e) of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 7761(e)) is amended—
					(A)by striking
			 Of the funds and inserting (1) Fiscal years
			 2009 through 2012.—Of the funds; and
					(B)adding at the end
			 the following new paragraph:
						
							(2)Fiscal year
				2013There are authorized to
				be appropriated to carry out this section $5,000,000 for fiscal year
				2013.
							.
					(3)National organic
			 certification cost-share programSection 10606 of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 6523) is amended—
					(A)in subsection (a),
			 by striking Of funds of the Commodity Credit Corporation, the Secretary
			 of Agriculture (acting through the Agricultural Marketing Service) shall use
			 $22,000,000 for fiscal year 2008, to remain available until expended,
			 to and inserting The Secretary of Agriculture (acting through
			 the Agricultural Marketing Service) shall; and
					(B)by adding at the
			 end the following new subsection:
						
							(d)Funding
								(1)Mandatory
				funding for fiscal years 2008 through 2012Of the funds of the Commodity Credit
				Corporation, the Secretary shall make available to carry out this section
				$22,000,000 for the period of fiscal years 2008 through 2012.
								(2)Fiscal year
				2013There are authorized to be appropriated to carry out this
				section $22,000,000 for fiscal year 2013, to remain available until
				expended.
								.
					(4)Organic
			 production and market data initiativesSection 7407(d) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 5925c(d)) is amended—
					(A)in the heading of paragraph (1), by
			 striking In
			 general and inserting Mandatory funding through fiscal year
			 2012;
					(B)in the heading of paragraph (2), by
			 striking Additional
			 funding and inserting Discretionary funding for fiscal years 2008
			 through 2012; and
					(C)by adding at the
			 end the following new paragraph:
						
							(3)Fiscal year
				2013There are authorized to
				be appropriated to carry out this section $5,000,000, to remain available until
				expended.
							.
					(h)Outreach and
			 Technical Assistance for Socially Disadvantaged Farmers or
			 RanchersSection 2501(a)(4) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)(4)) is amended—
				(1)in the heading of
			 subparagraph (A), by striking In general and
			 inserting Fiscal years
			 2009 through 2012;
				(2)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;
				(3)by inserting after
			 subparagraph (A) the following new subparagraph:
					
						(B)Fiscal year
				2013There are authorized to
				be appropriated to carry out this section $20,000,000 for fiscal year
				2013.
						;
				(4)in subparagraph (C) (as so redesignated),
			 by striking subparagraph (A) and inserting subparagraph
			 (A) or (B); and
				(5)in subparagraph (D) (as so redesignated),
			 by striking subparagraph (A) and inserting subparagraph
			 (A) or (B).
				(i)ExceptionsSubsection (a) does not apply with respect
			 to the provisions of law specified in the following paragraphs:
				(1)Conservation
			 programs
					(A)Conservation
			 stewardship programSubchapter B of chapter 2 of subtitle D of
			 title XII of the Food Security Act of 1985 (16 U.S.C. 3838d et seq.), relating
			 to the conservation stewardship program, including funding made available for
			 the program under section 1241(a) of such Act (16 U.S.C. 3841(a)), as amended
			 by subsection (c).
					(B)Farmland
			 protection programSubchapter
			 C of chapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16
			 U.S.C. 3838h et seq.), relating to the farmland protection program, including
			 funding made available for the program under section 1241(a) of such Act (16
			 U.S.C. 3841(a)), as amended by subsection (c).
					(C)Grassland
			 reserve programSubchapter D
			 of chapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16
			 U.S.C. 3838n et seq.), relating to the grassland reserve program, including
			 funding made available for the program under section 1241(a) of such Act (16
			 U.S.C. 3841(a)).
					(D)Environmental
			 quality incentives programChapter 4 of subtitle D of title XII of the
			 Food Security Act of 1985 (16 U.S.C. 3839aa et seq.), relating to the
			 environmental quality incentives program, including funding made available for
			 the program under section 1241(a) of such Act (16 U.S.C. 3841(a)), as amended
			 by subsection (c), except that subsection (a) shall apply with respect to the
			 authority provided under section 1240H(b) of such Act (16 U.S.C.
			 3839aa–8(b)).
					(E)Wildlife habitat
			 incentives programSection
			 1240N of the Food Security Act of 1985 (16 U.S.C. 3839bb–1), relating to the
			 wildlife habitat incentives program, including funding made available for the
			 program under section 1241(a) of such Act (16 U.S.C. 3841(a)), as amended by
			 subsection (c).
					(F)Voluntary public
			 access programSection
			 1240R(f)(1) of the Food Security Act of 1985 (16 U.S.C. 3839bb–5(f)(1)),
			 relating to the use of Commodity Credit Corporation funds for the voluntary
			 public access and habitat incentive program, as amended by subsection
			 (c).
					(G)Small watershed
			 rehabilitation programSection 14(h)(1) of the Watershed
			 Protection and Flood Prevention Act (16 U.S.C. 1012(h)(1)), relating to the use
			 of Commodity Credit Corporation funds for the small watershed rehabilitation
			 program.
					(2)Local and
			 regional food aid procurement projectsSection 3206 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 1726c), relating to the use of Commodity Credit
			 Corporation funds to support local and regional food aid procurement
			 projects.
				(3)Survey of foods
			 purchased by school food authoritiesSection 4307 of the Food, Conservation, and
			 Energy Act of 2008 (Public Law 110–246; 122 Stat. 1893), relating to the use of
			 Commodity Credit Corporation funds for a survey and report regarding foods
			 purchased by school food authorities.
				(4)Rural
			 development programs
					(A)Rural
			 microentrepreneur assistance programSection 379E(d)(1) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 2008s(d)(1)), relating to the use of
			 Commodity Credit Corporation funds for the rural microentrepreneur assistance
			 program.
					(B)Funding of
			 pending rural development loan and grant applicationsSection 6029 of the Food, Conservation, and
			 Energy Act of 2008 (Public Law 110–246; 122 Stat. 1955), relating to funding of
			 pending rural development loan and grant applications.
					(C)Value-added
			 agricultural market development program grantsSection 231(b)(7)(A) of the Agricultural
			 Risk Protection Act of 2000 (7 U.S.C. 1621 note; Public Law 106–224), relating
			 to the use of Commodity Credit Corporation funds for value-added agricultural
			 market development program grants.
					(D)National sheep
			 industry improvement centerSection 375(e)(6)(B) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 2008j(e)(6)(B)), relating to the use
			 of Commodity Credit Corporation funds for the National Sheep Industry
			 Improvement Center.
					(5)Research
			 programs
					(A)Organic
			 agriculture research and extension initiativeSection 1672B(f) of the Food, Agriculture
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5925b(f)), relating to the use of
			 Commodity Credit Corporation funds and discretionary funds under paragraphs (1)
			 and (2) of such section, as amended by subsection (e), for the Organic
			 Agriculture Research and Extension Initiative.
					(B)Specialty crop
			 research and extension initiativeSection 412(h) of the Agricultural
			 Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632(h)),
			 relating to the use of Commodity Credit Corporation funds and discretionary
			 funds under paragraphs (1) and (2) of such section, as amended by subsection
			 (e), for the specialty crop research and extension initiative.
					(C)Beginning farmer
			 and rancher development programSection 7405(h) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 3319f(h)), relating to the use of
			 Commodity Credit Corporation funds and discretionary funds under paragraphs (1)
			 and (2) of such section, as amended by subsection (e), for the beginning farmer
			 and rancher development program.
					(6)Healthy forests
			 reserve programSection 508
			 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6578), relating to
			 the use of Commodity Credit Corporation funds to carry out the healthy forests
			 reserve program, except that the Secretary of Agriculture may use such amount
			 of the funds appropriated for fiscal year 2013 to carry out the Soil
			 Conservation and Domestic Allotment Act (16 U.S.C. 590a et seq.) as the
			 Secretary determines necessary to cover the cost of technical assistance,
			 management, and enforcement responsibilities for land enrolled in the healthy
			 forests reserve program pursuant to subsections (a) and (b) of section 504 of
			 the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6574).
				(7)Energy
			 programs
					(A)Biobased Markets
			 ProgramSection 9002(h) of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8102(h)), relating
			 to the use of Commodity Credit Corporation funds and discretionary funds under
			 paragraphs (1) and (2) of such section, as amended by subsection (f), for the
			 biobased markets program.
					(B)Biorefinery
			 AssistanceSection 9003(h) of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8103(h)), relating
			 to the use of Commodity Credit Corporation funds and discretionary funds under
			 paragraphs (1) and (2) of such section, as amended by subsection (f), for
			 biorefinery assistance.
					(C)Repowering
			 AssistanceSection 9004(d) of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8104(d)), relating
			 to the use of Commodity Credit Corporation funds and discretionary funds under
			 paragraphs (1) and (2) of such section, as amended by subsection (f), for
			 repowering assistance for biorefineries.
					(D)Bioenergy
			 Program for Advanced BiofuelsSection 9005(g) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8105(g)), relating to the use of
			 Commodity Credit Corporation funds and discretionary funds under paragraphs (1)
			 and (2) of such section, as amended by subsection (f), for the bioenergy
			 program for advanced biofuels.
					(E)Biodiesel Fuel
			 Education ProgramSection
			 9006(d) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8106(d)), relating to the use of Commodity Credit Corporation funds under
			 paragraph (1) of such section, as amended by subsection (f), for the biodiesel
			 fuel education program.
					(F)Rural Energy for
			 America ProgramSection
			 9007(g) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8107(g)), relating to the use of Commodity Credit Corporation funds and
			 discretionary funds under paragraphs (1) and (3) of such section, as amended by
			 subsection (f), for the Rural Energy for America Program.
					(G)Biomass Research
			 and DevelopmentSection
			 9008(h) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8108(h)), relating to the use of Commodity Credit Corporation funds and
			 discretionary funds under paragraphs (1) and (2) of such section, as amended by
			 subsection (f), for biomass research and development.
					(H)Biomass Crop
			 Assistance ProgramSection
			 9011(f) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8111(f)), relating to the use of Commodity Credit Corporation funds under
			 paragraph (1) of such section, as amended by subsection (f), for the Biomass
			 Crop Assistance Program.
					(8)Horticulture and
			 organic agriculture programs
					(A)Farmers’ Market
			 Promotion ProgramSection
			 6(e) of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005(e)),
			 relating to the use of Commodity Credit Corporation funds under paragraph (1)
			 of such section, as amended by subsection (g), for the Farmers’ Market
			 Promotion Program.
					(B)National Clean
			 Plant NetworkSection
			 10202(e) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7761(e)),
			 relating to the use of Commodity Credit Corporation funds under paragraph (1)
			 of such section, as amended by subsection (g), for the National Clean Plant
			 Network.
					(C)National organic
			 certification cost-share programSection 10606(d) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 6523(d)), relating to the use of
			 Commodity Credit Corporation funds under paragraph (1) of such section, as
			 added by subsection (g), for the national organic certification cost-share
			 program.
					(D)Organic
			 Production and Market Data InitiativesSection 7407(d) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 5925c(d)(1)), relating to the use of
			 Commodity Credit Corporation funds and discretionary funds under paragraphs (1)
			 and (2) of such section, as amended by subsection (g), for organic production
			 and market data initiatives.
					(E)Market Loss
			 Assistance for Asparagus ProducersSection 10404(d) of the Food, Conservation,
			 and Energy Act of 2008 (Public Law 110–246; 122 Stat. 2112).
					(9)Outreach and
			 Technical Assistance for Socially Disadvantaged Farmers or
			 RanchersSection 2501(a)(4)
			 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 2279(a)(4)), relating to the use of Commodity Credit Corporation funds under
			 subparagraph (A) of such section, as amended by subsection (h), to provide
			 outreach and technical assistance for socially disadvantaged farmers or
			 ranchers.
				(10)Supplemental
			 agricultural disaster assistanceSection 531 of the Federal Crop Insurance
			 Act (7 U.S.C. 1531) and title IX of the Trade Act of 1974 (19 U.S.C. 2497 et
			 seq.), relating to the provision of supplemental agricultural disaster
			 assistance.
				(11)Pigford
			 claimsSection 14012 of the
			 Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat.
			 2209), relating to determination on the merits of Pigford claims.
				(12)Heartland,
			 habitat, harvest, and horticulture act of 2008Title XV of the Food, Conservation, and
			 Energy Act of 2008 (Public Law 110–246; 122 Stat. 2246), and amendments made
			 that title, relating to the provision of supplemental agricultural disaster
			 assistance under title IX of the Trade Act of 1974 (19 U.S.C. 2497 et seq.),
			 certain revenue and tax provisions, and certain trade benefits and other
			 matters.
				(j)Effective
			 DateExcept as otherwise
			 provided in this section, this section shall take effect on the earlier
			 of—
				(1)the date of the
			 enactment of this Act; and
				(2)September 30,
			 2012.
				2.Supplemental
			 agricultural disaster assistance
			(a)DefinitionsIn
			 this section:
				(1)Eligible
			 producer on a farm
					(A)In
			 generalThe term eligible producer on a farm means
			 an individual or entity described in subparagraph (B) that, as determined by
			 the Secretary, assumes the production and market risks associated with the
			 agricultural production of crops or livestock.
					(B)DescriptionAn
			 individual or entity referred to in subparagraph (A) is—
						(i)a
			 citizen of the United States;
						(ii)a
			 resident alien;
						(iii)a
			 partnership of citizens of the United States; or
						(iv)a
			 corporation, limited liability corporation, or other farm organizational
			 structure organized under State law.
						(2)Farm-raised
			 fishThe term farm-raised fish means any aquatic
			 species that is propagated and reared in a controlled environment.
				(3)LivestockThe
			 term livestock includes—
					(A)cattle (including
			 dairy cattle);
					(B)bison;
					(C)poultry;
					(D)sheep;
					(E)swine;
					(F)horses; and
					(G)other livestock,
			 as determined by the Secretary.
					(4)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				(b)Livestock
			 indemnity payments
				(1)PaymentsFor each of the fiscal years 2012 and 2013,
			 the Secretary shall use such sums as are necessary of the funds of the
			 Commodity Credit Corporation to make livestock indemnity payments to eligible
			 producers on farms that have incurred livestock death losses in excess of the
			 normal mortality, as determined by the Secretary, due to—
					(A)attacks by animals reintroduced into the
			 wild by the Federal Government or protected by Federal law, including wolves
			 and avian predators; or
					(B)adverse weather,
			 as determined by the Secretary, during the calendar year, including losses due
			 to hurricanes, floods, blizzards, disease, wildfires, extreme heat, and extreme
			 cold.
					(2)Payment
			 ratesIndemnity payments to an eligible producer on a farm under
			 paragraph (1) shall be made at a rate of 75 percent of the market value of the
			 applicable livestock on the day before the date of death of the livestock, as
			 determined by the Secretary.
				(3)Special rule for
			 payments made due to diseaseThe Secretary shall ensure that
			 payments made to an eligible producer under paragraph (1) are not made for the
			 same livestock losses for which compensation is provided pursuant to section
			 10407(d) of the Animal Health Protection Act (7 U.S.C. 8306(d)).
				(c)Livestock forage
			 disaster program
				(1)DefinitionsIn
			 this subsection:
					(A)Covered
			 livestock
						(i)In
			 generalExcept as provided in clause (ii), the term covered
			 livestock means livestock of an eligible livestock producer that, during
			 the 60 days prior to the beginning date of a qualifying drought or fire
			 condition, as determined by the Secretary, the eligible livestock
			 producer—
							(I)owned;
							(II)leased;
							(III)purchased;
							(IV)entered into a
			 contract to purchase;
							(V)is a contract
			 grower; or
							(VI)sold or otherwise
			 disposed of due to qualifying drought conditions during—
								(aa)the
			 current production year; or
								(bb)subject to
			 paragraph (3)(B)(ii), 1 or both of the 2 production years immediately preceding
			 the current production year.
								(ii)ExclusionThe
			 term covered livestock does not include livestock that were or
			 would have been in a feedlot, on the beginning date of the qualifying drought
			 or fire condition, as a part of the normal business operation of the eligible
			 livestock producer, as determined by the Secretary.
						(B)Drought
			 monitorThe term drought monitor means a system for
			 classifying drought severity according to a range of abnormally dry to
			 exceptional drought, as defined by the Secretary.
					(C)Eligible
			 livestock producer
						(i)In
			 generalThe term eligible livestock producer means
			 an eligible producer on a farm that—
							(I)is an owner, cash
			 or share lessee, or contract grower of covered livestock that provides the
			 pastureland or grazing land, including cash-leased pastureland or grazing land,
			 for the livestock;
							(II)provides the
			 pastureland or grazing land for covered livestock, including cash-leased
			 pastureland or grazing land that is physically located in a county affected by
			 drought;
							(III)certifies
			 grazing loss; and
							(IV)meets all other
			 eligibility requirements established under this subsection.
							(ii)ExclusionThe
			 term eligible livestock producer does not include an owner, cash
			 or share lessee, or contract grower of livestock that rents or leases
			 pastureland or grazing land owned by another person on a rate-of-gain
			 basis.
						(D)Normal carrying
			 capacityThe term normal carrying capacity, with
			 respect to each type of grazing land or pastureland in a county, means the
			 normal carrying capacity, as determined under paragraph (3)(D)(i), that would
			 be expected from the grazing land or pastureland for livestock during the
			 normal grazing period, in the absence of a drought or fire that diminishes the
			 production of the grazing land or pastureland.
					(E)Normal grazing
			 periodThe term normal grazing period, with respect
			 to a county, means the normal grazing period during the calendar year for the
			 county, as determined under paragraph (3)(D)(i).
					(2)ProgramFor each of the fiscal years 2012 and 2013,
			 the Secretary shall use such sums as are necessary of the funds of the
			 Commodity Credit Corporation to provide compensation for losses to eligible
			 livestock producers due to grazing losses for covered livestock due to—
					(A)a drought
			 condition, as described in paragraph (3); or
					(B)fire, as described
			 in paragraph (4).
					(3)Assistance for
			 losses due to drought conditions
					(A)Eligible
			 losses
						(i)In
			 generalAn eligible livestock producer may receive assistance
			 under this subsection only for grazing losses for covered livestock that occur
			 on land that—
							(I)is native or
			 improved pas­ture­land with permanent vegetative cover; or
							(II)is planted to a
			 crop planted specifically for the purpose of providing grazing for covered
			 livestock.
							(ii)ExclusionsAn
			 eligible livestock producer may not receive assistance under this subsection
			 for grazing losses that occur on land used for haying or grazing under the
			 conservation reserve program established under subchapter B of chapter 1 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et
			 seq.).
						(B)Monthly payment
			 rate
						(i)In
			 generalExcept as provided in clause (ii), the payment rate for
			 assistance under this paragraph for 1 month shall, in the case of drought, be
			 equal to 60 percent of the lesser of—
							(I)the monthly feed
			 cost for all covered livestock owned or leased by the eligible livestock
			 producer, as determined under subparagraph (C); or
							(II)the monthly feed
			 cost calculated by using the normal carrying capacity of the eligible grazing
			 land of the eligible livestock producer.
							(ii)Partial
			 compensationIn the case of an eligible livestock producer that
			 sold or otherwise disposed of covered livestock due to drought conditions in 1
			 or both of the 2 production years immediately preceding the current production
			 year, as determined by the Secretary, the payment rate shall be 80 percent of
			 the payment rate otherwise calculated in accordance with clause (i).
						(C)Monthly feed
			 cost
						(i)In
			 generalThe monthly feed cost shall equal the product obtained by
			 multiplying—
							(I)30 days;
							(II)a payment
			 quantity that is equal to the feed grain equivalent, as determined under clause
			 (ii); and
							(III)a payment rate
			 that is equal to the corn price per pound, as determined under clause
			 (iii).
							(ii)Feed grain
			 equivalentFor purposes of clause (i)(II), the feed grain
			 equivalent shall equal—
							(I)in the case of an
			 adult beef cow, 15.7 pounds of corn per day; or
							(II)in the case of
			 any other type of weight of livestock, an amount determined by the Secretary
			 that represents the average number of pounds of corn per day necessary to feed
			 the livestock.
							(iii)Corn price per
			 poundFor purposes of clause (i)(III), the corn price per pound
			 shall equal the quotient obtained by dividing—
							(I)the higher
			 of—
								(aa)the
			 national average corn price per bushel for the 12-month period immediately
			 preceding March 1 of the year for which the disaster assistance is calculated;
			 or
								(bb)the
			 national average corn price per bushel for the 24-month period immediately
			 preceding that March 1; by
								(II)56.
							(D)Normal grazing
			 period and drought monitor intensity
						(i)FSA county
			 committee determinations
							(I)In
			 generalThe Secretary shall determine the normal carrying
			 capacity and normal grazing period for each type of grazing land or pastureland
			 in the county served by the applicable committee.
							(II)ChangesNo
			 change to the normal carrying capacity or normal grazing period established for
			 a county under subclause (I) shall be made unless the change is requested by
			 the appropriate State and county Farm Service Agency committees.
							(ii)Drought
			 intensity
							(I)D2An
			 eligible livestock producer that owns or leases grazing land or pastureland
			 that is physically located in a county that is rated by the U.S. Drought
			 Monitor as having a D2 (severe drought) intensity in any area of the county for
			 at least 8 consecutive weeks during the normal grazing period for the county,
			 as determined by the Secretary, shall be eligible to receive assistance under
			 this paragraph in an amount equal to 1 monthly payment using the monthly
			 payment rate determined under subparagraph (B).
							(II)D3An
			 eligible livestock producer that owns or leases grazing land or pastureland
			 that is physically located in a county that is rated by the U.S. Drought
			 Monitor as having at least a D3 (extreme drought) intensity in any area of the
			 county at any time during the normal grazing period for the county, as
			 determined by the Secretary, shall be eligible to receive assistance under this
			 paragraph—
								(aa)in an
			 amount equal to 2 monthly payments using the monthly payment rate determined
			 under subparagraph (B); or
								(bb)if
			 the county is rated as having a D3 (extreme drought) intensity in any area of
			 the county for at least 4 weeks during the normal grazing period for the
			 county, or is rated as having a D4 (exceptional drought) intensity in any area
			 of the county at any time during the normal grazing period, in an amount equal
			 to 3 monthly payments using the monthly payment rate determined under
			 subparagraph (B).
								(4)Assistance for
			 losses due to fire on public managed land
					(A)In
			 generalAn eligible livestock producer may receive assistance
			 under this paragraph only if—
						(i)the
			 grazing losses occur on rangeland that is managed by a Federal agency;
			 and
						(ii)the
			 eligible livestock producer is prohibited by the Federal agency from grazing
			 the normal permitted livestock on the managed rangeland due to a fire.
						(B)Payment
			 rateThe payment rate for assistance under this paragraph shall
			 be equal to 50 percent of the monthly feed cost for the total number of
			 livestock covered by the Federal lease of the eligible livestock producer, as
			 determined under paragraph (3)(C).
					(C)Payment
			 duration
						(i)In
			 generalSubject to clause (ii), an eligible livestock producer
			 shall be eligible to receive assistance under this paragraph for the
			 period—
							(I)beginning on the
			 date on which the Federal agency excludes the eligible livestock producer from
			 using the managed rangeland for grazing; and
							(II)ending on the
			 last day of the Federal lease of the eligible livestock producer.
							(ii)LimitationAn
			 eligible livestock producer may only receive assistance under this paragraph
			 for losses that occur on not more than 180 days per year.
						(5)No duplicative
			 paymentsAn eligible
			 livestock producer may elect to receive assistance for grazing or pasture feed
			 losses due to drought conditions under paragraph (3) or fire under paragraph
			 (4), but not both for the same loss, as determined by the Secretary.
				(d)Emergency
			 assistance for livestock, honey bees, and farm-Raised fish
				(1)In
			 generalFor each of the
			 fiscal years 2012 and 2013, the Secretary shall use not more than $20,000,000
			 of the funds of the Commodity Credit Corporation to provide emergency relief to
			 eligible producers of livestock, honey bees, and farm-raised fish to aid in the
			 reduction of losses due to disease (including cattle tick fever), adverse
			 weather, or other conditions, such as blizzards and wildfires, as determined by
			 the Secretary, that are not covered under subsection (b) or (c).
				(2)Use of
			 fundsFunds made available under this subsection shall be used to
			 reduce losses caused by feed or water shortages, disease, or other factors as
			 determined by the Secretary.
				(3)Availability of
			 fundsAny funds made available under this subsection shall remain
			 available until expended.
				(e)Tree assistance
			 program
				(1)DefinitionsIn
			 this subsection:
					(A)Eligible
			 orchardistThe term eligible orchardist means a
			 person that produces annual crops from trees for commercial purposes.
					(B)Natural
			 disasterThe term natural disaster means plant
			 disease, insect infestation, drought, fire, freeze, flood, earthquake,
			 lightning, or other occurrence, as determined by the Secretary.
					(C)Nursery tree
			 growerThe term nursery tree grower means a person
			 who produces nursery, ornamental, fruit, nut, or Christmas trees for commercial
			 sale, as determined by the Secretary.
					(D)TreeThe
			 term tree includes a tree, bush, and vine.
					(2)Eligibility
					(A)LossSubject to subparagraph (B), for each of
			 the fiscal years 2012 and 2013, the Secretary shall use such sums as are
			 necessary of the funds of the Commodity Credit Corporation to provide
			 assistance—
						(i)under paragraph
			 (3) to eligible orchardists and nursery tree growers that planted trees for
			 commercial purposes but lost the trees as a result of a natural disaster, as
			 determined by the Secretary; and
						(ii)under paragraph
			 (3)(B) to eligible orchardists and nursery tree growers that have a production
			 history for commercial purposes on planted or existing trees but lost the trees
			 as a result of a natural disaster, as determined by the Secretary.
						(B)LimitationAn
			 eligible orchardist or nursery tree grower shall qualify for assistance under
			 subparagraph (A) only if the tree mortality of the eligible orchardist or
			 nursery tree grower, as a result of damaging weather or related condition,
			 exceeds 15 percent (adjusted for normal mortality).
					(3)AssistanceSubject
			 to paragraph (4), the assistance provided by the Secretary to eligible
			 orchardists and nursery tree growers for losses described in paragraph (2)
			 shall consist of—
					(A)(i)reimbursement of 70
			 percent of the cost of replanting trees lost due to a natural disaster, as
			 determined by the Secretary, in excess of 15 percent mortality (adjusted for
			 normal mortality); or
						(ii)at the option of the Secretary,
			 sufficient seedlings to reestablish a stand; and
						(B)reimbursement of
			 50 percent of the cost of pruning, removal, and other costs incurred by an
			 eligible orchardist or nursery tree grower to salvage existing trees or, in the
			 case of tree mortality, to prepare the land to replant trees as a result of
			 damage or tree mortality due to a natural disaster, as determined by the
			 Secretary, in excess of 15 percent damage or mortality (adjusted for normal
			 tree damage and mortality).
					(4)Limitations on
			 assistance
					(A)Definitions of
			 legal entity and personIn this paragraph, the terms legal
			 entity and person have the meaning given those terms in
			 section 1001(a) of the Food Security Act of 1985 (7 U.S.C. 1308(a)).
					(B)AmountThe
			 total amount of payments received, directly or indirectly, by a person or legal
			 entity (excluding a joint venture or general partnership) under this subsection
			 may not exceed $100,000 for any crop year, or an equivalent value in tree
			 seedlings.
					(C)AcresThe
			 total quantity of acres planted to trees or tree seedlings for which a person
			 or legal entity shall be entitled to receive payments under this subsection may
			 not exceed 500 acres.
					(f)Payment
			 limitations
				(1)Definitions of
			 legal entity and personIn this subsection, the terms legal
			 entity and person have the meaning given those terms in
			 section 1001(a) of the Food Security Act of 1985 (7 U.S.C. 1308(a)).
				(2)AmountThe
			 total amount of disaster assistance payments received, directly or indirectly,
			 by a person or legal entity (excluding a joint venture or general partnership)
			 under this section (excluding payments received under subsection (e)) may not
			 exceed $100,000 for any crop year.
				(3)AGI
			 limitationSection 1001D of
			 the Food Security Act of 1985 (7 U.S.C. 1308–3a) or any successor provision
			 shall apply with respect to assistance provided under this section.
				(4)Direct
			 attributionSubsections (e) and (f) of section 1001 of the Food
			 Security Act of 1985 (7 U.S.C. 1308) or any successor provisions relating to
			 direct attribution shall apply with respect to assistance provided under this
			 section.
				(g)ApplicationThis section shall take effect as of
			 October 1, 2011, and apply to losses that are incurred as the result of a
			 disaster, adverse weather, or other environmental condition that occurs on or
			 before September 30, 2013, as determined by the Secretary.
			
